DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 02/03/2022, in which claims 1, 5, and 14 were amended and claims 1-17 and 19-21 were presented for further examination.
Claims 1-17 and 19-21 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 13 - 19, filed on 02/03/2022, with respect to claims 1-17 and 19-21, have been fully considered and are persuasive.  The rejection of claims 1-17 and 19-21 has been withdrawn. 

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-17 and 19-21 (renumbered 1-20) are allowed considering the applicant’s arguments and considering the prior art made of record.
The present application is directed to a method, computer system and a computer readable medium for performing attribution modeling for arbitrary analytics parameters. The closest prior art Hunt et al. (US 2008/028889) , Shah et al. (US 2012/0046996) and Gruenhagen et al. (US 2010/0131441) alone, or, in combination, fails to anticipate or render obvious the recited features of “storingplurality of users in an analytics database” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). The closest prior art to these limitations was Gruenhagen, Gruenhagen teach storing user browsing data in association with a user identifier, but Gruenhagen stores this information in the user’s device itself not in a user node in an analytics database where the storing is performed by the node’s processing unit. Therefore, the pending claims 1-17 and 19-21 (renumbered 1-20) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   


/William B Partridge/Primary Examiner, Art Unit 2183